 448DECISIONSOF NATIONALLABOR RELATIONS BOARDNorth Coast Counties District Council of Carpen-ters,United Brotherhood of Carpenters&Joinersof America,AFL-CIO;and CarpentersLocal Un-ion No.751, UnitedBrotherhood of Carpenters &Joiners of America,AFL-CIOand Cotati CabinetShop,Inc., d/b/a/ Cotati Cabinet ManufacturingCorp. Case 20-CB-2389September29, 1972SUPPLEMENTAL DECISIONBY CHAIRMANMILLER AND MEMBERSFANNING ANDKENNEDYOn June 23, 1972, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled matter finding that the Respondents had vio-lated Section 8(b)(3) of the National Labor RelationsAct, as amended, and directing that they cease anddesist from their unlawful conduct and, upon requestby the Charging Party (the above-named Company),execute a written agreement embodying the terms ofthe agreement found by the Board to have beenreached in May or June 1970. Thereafter, on July 27,1972, the Respondents filed a motion stating that thesaid Company has ceased its operations and gone outof business and requesting that therefore the Orderissued herein be vacated or, alternatively, be modifiedbecause Respondents cannot give effect to the saidcollective-bargaining agreement or make reference tothe employment rights and working conditions of em-ployees of that Company.On August 9, 1972, counsel for the GeneralCounsel filed a response to the said motion, statingthat he had been informed by the Charging Party thatithad in fact discontinued its business and had nopresent intention of resuming its former operations.The General Counsel opposed the motion, insofar asitwould vacate the Order, on the ground that theunlawful conduct should not go unremedied, but hejoined in the alternative request for modification ofthe Order. The General Counsel indicated, further,that the Charging Party's representative had advisedhim orally that the Charging Party does not object tomodification of the Order as urged by the GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.We have duly considered our original Order inlight of the Respondents' motion and the GeneralCounsel's response thereto, and find merit in the Re-spondents' alternative contention that modificationin requires remedial action by the Respondents.Therefore,IT IS HEREBY ORDERED thatthe Order of June 23,1972, be, and it hereby is, modified by deleting para-graphs 1 and 2(a) and (c), renumbering the present2(b) and (d) as 2(a) and (b), substituting the followingnew paragraph 1, and substituting the attached noticefor the earlier notice:"I.Cease and desist from failing and refusingupon request, as the exclusive bargaining representa-tive of all employeesin anappropriate unit, to reducetowriting and execute any collective-bargainingagreement reached, or from engaging in any like orrelated conduct, in derogation of their statutory dutyto bargain, should the Employer resume its manufac-turing operations and the Respondents remain or be-come the statutory bargaining representative of theEmployer's employees.197 NLRB No. 149.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully fail and refuse,upon request, as the exclusive bargaining repre-sentative of all employees in an appropriate unit,to reduce to writing and execute any collective-bargainingagreementreached, or engage in anylike or related conduct, in derogation of our stat-utory duty to bargain, should Cotati CabinetShop, Inc., d/b/a Cotati Cabinet ManufacturingCorp.,resume itsmanufacturing operations andwe remainor become the statutory bargainingrepresentative of the Employer's employees.NORTH COAST COUNTIES DIS-TRICT COUNCIL OF CARPENTERS,UNITEDBROTHERHOOD OF CAR-PENTERS & JOINERS OFAMERICA,AFL-CIO; AND CARPENTERS Lo-CALUNION No. 751, UNITEDBROTHERHOODOF CARPENTERS &JOINERS OFAMERICA, AFL-CIO(LaborOrganization)of that order is warranted, because we agree with theDatedByGeneral Counsel that the nature of the violation here-(Representative)(Title)199 NLRB No. 59 NORTH COAST COUNTIES DISTRICT COUNCIL OF CARPENTERS449This is an official notice and must not be defacedAny questions concerning this notice or compli-by anyone.ance with its provisions may be directed to theThis notice must remain posted for 60 consecu-Board'sOffice,13018 Federal Building, Box 36047,tive days from the date of posting and must not be450 Golden Gate Avenue, San Francisco, Californiaaltered,defaced, or covered by any other material.94102,Telephone 415-556-3197.